Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on December 14, 2020.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1-4, 6, 8, 10 and 12, the use of the phrases "in particular" and "particularly" renders the claims indefinite as it is unclear whether or not the elements are required by the scope of the claim language. Further, the use of the phrases could be interpreted to introduce narrowing language into a claim reciting a broader recitation. For instance, in claim 1, the language "held essentially by magnetic interaction" is a broad recitation while "in 
Regarding Claim(s) 1, the claim recites "the transport elements are held essentially by magnetic interaction…on the first guide element" and also recites "the transport elements are held on the first guide element by mechanical engagement with the second guide element". The claim scope is unclear because if the transport elements are held by mechanical engagement, then they would not be "held essentially by magnetic interaction". The term "essentially" has been interpreted as limiting the scope to elements that "do not materially affect the basic and novel characteristic(s) of the claimed invention". See MPEP 2111.03(III). Here, the mechanical engagement of the transport elements is considered to materially affect the magnetic interaction which has been recited in the claim as being essential. Therefore, the interpretation of the claim scope is unclear. 
Regarding Claim(s) 4, the term "it" renders the claim indefinite because the claim language is unclear as to what the term refers.
Claims 2-16 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kleinikkink et al. (USPN 11117758, having an effectively filed date of March 6, 2017).
Regarding Claim(s) 1, Kleinikkink et al. teaches a container treatment system, with a transport system for transporting containers along a transport conveyor (100), the transport system comprising: a plurality of transport elements (104, 204, 404, 504, 1004, 1104) movably supported on one side on at least one first guide element (108), and a long-stator linear motor ("linear motor") arranged on the side of the first guide element, wherein a bearing (124, 1024, 1124) of the transport elements on the first guide element is formed in such a way that the transport elements are held essentially by magnetic interaction, in particular with the long-stator linear motor, on the first guide element [Col. 7:52-56, "moving elements may be held to the track by a magnetic force"], wherein in sections along the transport conveyor, at least one second guide element (surfaces against which stabilizers 1030, 1130 act) is provided, which is adapted in such a way that the transport elements are held on the first guide element by mechanical engagement with the second guide element.
Regarding Claim(s) 2, the transport elements each comprise at least one secondary part with at least one magnet (128, 228, 1028, 1128), and wherein the secondary parts and the long-stator linear motor are in particular aligned substantially in a vertical plane (as illustrated).
Regarding Claim(s) 3, the second guide element is provided for preventing the lifting of the transport elements, particularly in areas of the transport conveyor in which the forces acting 
Regarding Claim(s) 5, the second guide element is adapted to prevent rotation of the transport element about the first guide element [Col. 16:52-55, "stabilizer may be beneficial…to reduce or eliminate rotation"].
Regarding Claim(s) 6, the second guide element comprises a guide curve and/or a guide rail (Figure 15C shows a guide rail being acted on by stabilizer 1030) [Col. 17:18-19, "bearings…are intended to provide support on the bottom surface of a second guide rail], and wherein the transport elements comprise at least one bearing element, in particular a roller, a roller bearing (bearing 1130) and/or a plain bearing, which is guided in mechanical engagement with the second guide element.
Regarding Claim(s) 7, there is a guide block (1030).
Regarding Claim(s) 11, the second guide element is provided at a transfer point ("divert section") and/or at a take-over point of the container treatment system for containers.
Regarding Claim(s) 12, the second guide element is provided at a switch ("divert section") of the transport system on the side opposite the first guide element (Figure 15C shows a second guide element on the side opposite of the first guide element), and wherein in particular a further long-stator linear motor is provided on the side of the second guide element. Figure 1 shows a divert section having a further linear motor, as the moving elements are moving on the divert section.
Regarding Claim(s) 13, the second guide element is arranged on the side opposite the first guide element (see Figure 15C).
Regarding Claim(s) 14, the second guide element is arranged above and/or below the first guide element (see Figure 15C).
Regarding Claim(s) 15, the second guide element is arranged on the side of the first guide element (See Figure 15C).
Claim(s) 1-3, 6, 10, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Document (DE 102015226141 A1, copy and translation provided by applicant, hereafter '141).
Regarding Claim(s) 1, '141 teaches a container treatment system, in particular filling plant, with a transport system for transporting containers along a transport conveyor, the transport system comprising: a plurality of transport elements (410) movably supported on one side on at least one first guide element (450), and a long-stator linear motor (450) arranged on the side of the first guide element, wherein a bearing of the transport elements on the first guide element is formed in such a way that the transport elements are held essentially by magnetic interaction [Para. 63], in particular with the long-stator linear motor, on the first guide element, wherein in sections along the transport conveyor, at least one second guide element (440) is provided, which is adapted in such a way that the transport elements are held on the first guide element by mechanical engagement with the second guide element.
Regarding Claim(s) 2, the transport elements each comprise at least one secondary part with at least one magnet (471), and wherein the secondary parts and the long-stator linear motor are in particular aligned substantially in a vertical plane (as illustrated).
Regarding Claim(s) 3, the second guide element is provided for preventing the lifting of the transport elements, particularly in areas of the transport conveyor in which the forces acting on the transport element during operation are regularly greater than a magnetic attraction force 
Regarding Claim(s) 6, the second guide element comprises a guide curve and/or a guide rail (Figure 4 shows a rail, Figure 9 shows a curve), and wherein the transport elements comprise at least one bearing element, in particular a roller ("guide rollers"), a roller bearing and/or a plain bearing, which is guided in mechanical engagement with the second guide element.
Regarding Claim(s) 10, the second guide element is provided along at least one curved section of the transport conveyor (Figure 9B, curved rail 1040).
Regarding Claim(s) 13, the second guide element is arranged on the side opposite the first guide element (see Figure 10, guide rail 1140).
Regarding Claim(s) 14, the second guide element is arranged above and/or below the first guide element (see Figure 4).
Regarding Claim(s) 15, the second guide element is arranged on the side of the first guide element (see Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over '141.
Regarding Claim(s) 9, '141 teaches the limitations described above, yet fails to teach the second guide element is provided exclusively in areas where an increased load on the bearing of the transport elements occurs on the first guide element. However, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to place the second guide element in a desired location as engineering expedient.
Regarding Claim(s) 11, '141 teaches the limitations described above, yet fails to teach the second guide element is provided at a transfer point and/or at a take-over point of the container treatment system for containers. However, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It would have been obvious 
Regarding Claim(s) 16, '141 teaches the limitations described above, and further teaches an area of a filling of the containers [Para. 9 discloses a filling device]. '141 fails to teach the second guide element is provided in an area of a filling of the containers. However, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to place the second guide element in a desired location as engineering expedient.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over '141 as applied to claim 3 above, and further in view of Holzleitner et al. (USPN 10913362, having a effectively filed date of September 14, 2017).
Regarding Claim(s) 4, '141 teaches the limitations described above, yet fails to teach the second guide element is adapted in such a way that it prevents a translational movement of the transport element away from the first guide element, in particular against the magnetic attraction between the transport element and the long-stator linear motor. Holzleitner et al. teaches a transport element (Tn) moving on a first guide element (9b) and a second guide element (9d) that prevents translation movement of the transport element away from the first guide element. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the second guide element of '141 such that the second guide element prevents a translational movement of the transport element away from the first guide .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over '141 as applied to claim 1 above, and further in view of Clark et al. (USPN 9802507).
Regarding Claim(s) 8, '141 teaches the limitations described above, yet fails to teach he second guide element comprises a guide groove and/or a guide channel, and wherein the transport elements comprise at least one bearing element, in particular a guide pin, a guide roller and/or a plain bearing, which is guided in mechanical engagement with the second guide element. Clark et al. (USPN 9802507) teaches a guide element (29a,29b) having a groove [Col. 9:48-52, "one or both rails of each pair can be grooved"] and teaches guide pins (24m) on a transport element (24). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art provide a groove and guide pins to guide a transport element as taught by Clark et al. since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is directed to conveyor systems having transport elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R HARP/            Primary Examiner, Art Unit 3651